Citation Nr: 0025593	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of injury to the right knee with patellectomy and 
ligamentous relaxation.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee with limitation of motion.

3.  Entitlement to an evaluation in excess of 20 percent for 
varicose veins with a history of phlebitis of the right leg.

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee with traumatic arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran, and friends


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1962 to August 
1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction over the veteran's claims 
folder was subsequently transferred to the Fort Harrison, 
Montana, RO.

In a rating decision dated in August 1999, the RO granted the 
veteran a total rating based on individual unemployability 
due to service-connected disability (TDIU), effective June 
29, 1998.  The RO also granted service connection and 
assigned a 20 percent evaluation to degenerative joint 
disease of the lumbar spine, effective June 29, 1998.  As the 
veteran did not express disagreement with the "down-stream" 
issues of the effective date or the disability evaluation 
assigned to the RO's grant of service connection for lumbar 
spine disability, or with the effective date assigned to the 
grant of TDIU, such matters are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The Board further notes that in the August 1999 rating 
decision, the RO established a separate 10 percent evaluation 
for degenerative joint disease with motion limitation of the 
right knee.  Such matter has been included with the issues on 
appeal insofar as the veteran has continuously pursued an 
appeal with respect to the disability evaluation assigned to 
his service-connected manifestations of right knee 
disability.



FINDINGS OF FACT

1.  Status post patellectomy, a right knee disability, is 
manifested by subluxation and instability productive of 
severe impairment, as well as X-ray evidence of arthritis 
with objective evidence of a noncompensable degree of 
limitation of motion.

2.  Varicose veins with a history of phlebitis of the right 
leg are manifested by no more than complaints of pain, edema 
and saphenous varicosities, without involvement of the deep 
circulation, or any ulceration or persistent stasis 
dermatitis or eczema, and productive of no more than 
moderately severe disability; neither the old or new 
regulatory criteria are more favorable to the veteran.

3.  A left knee disability is manifested by no more than 
diagnostic evidence of arthritis with a noncompensable degree 
of limitation of motion and complaints of pain without 
subluxation or instability.

4.  The veteran's left and right lower extremity disabilities 
do not cause marked interference with his employment or 
require frequent periods of hospitalization so as to render 
impractical the use of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The assigned 30 percent evaluation is the schedular 
maximum for manifestations of right knee instability residual 
to injury and patellectomy.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the right 
knee with limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (1999); VAOPGCPREC 23-97 (1997).

3.  The criteria for an evaluation in excess of 20 percent 
for varicose veins with a history of phlebitis of the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7120 
(1997, 1999).

4.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee with traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (1999); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Where the limitation of motion involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 
10 percent is warranted where arthritis is shown by
X-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a maximum 30 percent evaluation for 
severe knee impairment with recurrent subluxation or lateral 
instability.  Id.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (1997).

During the pendency of the veteran's claim, the regulations 
pertaining to evaluation of diseases of the arteries and 
veins, including thrombophlebitis and varicose veins, were 
amended, effective January 12, 1998.  See 62 Fed. Reg. 65207-
65244 (1998) (codified at 38 C.F.R. §§ 4.104 (1999)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  The rule in Karnas v. Derwinski 
does not apply to case law but only to changes in statutes or 
regulations.  Brewer v. West, 11 Vet. App. 228 (1998).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the criteria in effect prior to January 12, 1998, 
varicose veins were evaluated differently depending upon 
whether bilateral or unilateral.  As the veteran has service 
connection only for his right leg, his disability is 
evaluated as unilateral.  Under the old Diagnostic Code 7120, 
unilateral varicose veins were awarded a 20 percent 
disability evaluation if moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one-to-two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion and no involvement of the deep circulation.  The 
next higher evaluation, 40 percent, was warranted for severe 
impairment, involving superficial veins above and below the 
knee, with involvement of the long saphenous vein, ranging 
over two centimeters in diameter, with marked distortion and 
sacculation and edema and episodes of ulceration, but no 
involvement of the deep circulation.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

Under the new criteria for varicose veins, effective July 12, 
1998, persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema warrants assignment of a 20 percent evaluation.  
Persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration warrants assignment of a 40 
percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1999).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Factual Background

In a rating decision dated in November 1966, the RO 
established service connection for residuals of a 
patellectomy of the right knee with arthritis, and for 
chondromalacia of the left knee with arthritis.  Each 
disability was assigned a 10 percent evaluation, effective 
August 13, 1966.  Subsequent to VA examination in September 
1967, the RO again reviewed the veteran's file and, in a 
rating decision dated in November 1967, recharacterized his 
right knee disability as residuals of right knee injury with 
patellectomy, relaxation of ligaments and varicosities, 
assigned a 20 percent evaluation, effective September 20, 
1967.  In a rating decision dated in January 1972, the RO 
increased the rating assigned to the veteran's right knee 
disability to 30 percent, effective June 28, 1971.

VA outpatient records dated from January to June 1987 show 
treatment for right leg thrombophlebitis and varicosities of 
the lower extremities.  A private record dated in February 
1987, notes treatment of the veteran for complaints of chest 
pressure and chronic phlebothrombosis affecting the right 
calf.  

VA outpatient records dated from July 1987 to June 1988 
reflect treatment for bilateral knee problems such as pain, 
motion limitation and arthritis, and for right-sided varicose 
veins with stasis dermatitis and excoriation.

The report of VA examination conducted in October 1988 shows 
diagnoses of residuals of traumatic knee injury, to include 
arthritis, a deformity and varicose veins; status post right 
knee surgery; post-traumatic chronic pain in the right knee; 
and, intermittent left knee pain and swelling.

X-rays taken in August 1994 showed minimal osteoarthrosis of 
the left knee.  In connection with VA examination at that 
time, the veteran complained of venous swelling and sharp 
pain along his veins.  He also reported locking and catching 
of the right knee, with severe pain at the joint line.  He 
indicated he used a cane for ambulation and was taking 
Coumadin for his vascular problem.  Examination revealed the 
absence of the right patella with a well-healed scar on the 
right knee and right knee motion from zero to 125 degrees.  
The veteran demonstrated left knee motion from zero to 135 
degrees.  There was no evidence of right knee effusion.  The 
examiner noted moderate medial and lateral joint line pain on 
palpation, visual atrophy of the right thigh and mild medial 
laxity of the right knee.  Examination of the left knee 
revealed mild joint line tenderness, mild medial laxity, 
moderate subpatellar tenderness and mild-to-moderate crepitus 
in the left knee.  The examiner further noted tender, 
superficial varicosities in the right thigh, with areas of 
discoloration.  The diagnoses were status post right knee 
patellectomy; mild ligamentous laxity bilaterally, 
chondromalacia of the right knee; varicosities of the right 
thigh and leg and subpatellar chondromalacia of the left 
knee.  

In a rating decision dated in October 1994, the RO denied the 
veteran's claims for increased ratings for his right and left 
lower extremities.  He did not appeal.

Private records dated in June 1996 note bilateral knee pain.  
VA records dated in June 1996 note chronic venous 
insufficiency resulting in severe varicosities and swelling 
of the lower leg.  The veteran also submitted lay statements, 
to include from a certified home-health aide.  The 
individuals reported knowledge of the problems experienced by 
the veteran due to his knees.  The home health aide indicated 
that there had been occasions where the veteran required 
assistance in rising from a kneeling or prone position 
because his knee had locked into place.  

In August 1996, the veteran presented for a VA examination.  
He complained of locking and giving way of the right knee, 
with swelling and constant pain resulting in losing work.  
The veteran walked with crutches.  Examination revealed 
moderate deep tenderness to palpation of the medial knee.  
The examiner noted that the knee seemed to be painful with 
attempted motion but that the veteran had full flexion 
bilaterally.  Extension was stated to be normal bilaterally.  
The examiner also noted nontender large varicosities on the 
right lateral calf with areas of pigmentation but without 
ulceration.  Doppler examination in June 1996 was noted to 
have shown no evidence of deep venous thrombosis.  X-ray 
reports dated in June 1996 note no left or right knee 
arthritis.

In a rating decision dated in December 1996, the RO 
established separate service connection for right leg 
varicose veins, post-operative complication with a history of 
phlebitis, and assigned a 20 percent evaluation, effective 
July 12, 1996.  The veteran disagreed with that initial 
evaluation.

In connection with his personal hearing in June 1997, the 
veteran testified that he right knee locking and right lower 
extremity swelling.  He stated he wore elastic stockings and 
would use a cane or crutches to ambulate.  The veteran argued 
that it was difficult to continue in employment.  
Accompanying him were several friends who testified that the 
veteran had worsened in the last few years.  

The reports of X-rays dated in July 1997 note a slight 
increase in left knee osteoarthritis.  The veteran presented 
at that time for examination of his joints.  He walked with 
an antalgic gait, favoring the right side.  The examiner 
noted the veteran to have difficulty rising from a chair to a 
standing position without using his upper extremities.  There 
was evidence of a right knee scar extending along the medial 
side of the knee, with visual quadriceps atrophy of the 
vastus medialis on the right.  The was no knee swelling, 
bilaterally.  Upon palpation the veteran did not voice 
complaints of pain of either the left or right knee.  There 
was significant crepitus noted around the left patella upon 
passive flexion and extension.  The right and left knee 
cruciate ligaments were intact.  Anterior and posterior 
drawer signs were negative.  There was stated to be 
significant right knee lateral and medial instability but no 
apparent medial or lateral instability of the left knee.  The 
veteran demonstrated bilateral knee motion from zero to 140 
degrees.  

Examination of the arteries and veins was also accomplished 
in July 1997.  The veteran's skin was dark pink and ruborous 
on the dorsum of the right foot when in a dependent position.  
The rubor disappeared when the veteran's' foot was elevated.  
There were visible tortuous superficial veins running along 
the lateral aspect of the right leg from ankle to foot.  
Temperature was equal to that of the left.  There was 
decreased sensation in the right lower extremity, especially 
around the foot to pinprick.  There was good sensation around 
the ankle.  

In October 1998, the veteran presented for VA examination 
specific to the arteries and veins.  He reported wearing 
elastic stockings for his vascular condition and complained 
of right ankle swelling at the end of the day, as well as a 
dull ache in the right lower extremity and episodes of 
redness and edema, the latter relieved with elevation and 
rest.  He denied ulcerations or open sores.  The examiner 
noted the veteran's skin on the right foot was dark pink.  
There was evidence of visible tortuous superficial veins 
running along the lateral aspect of the right leg from the 
ankle to the knee.  There was good sensation along the ankle, 
with some decrease to pinprick around the foot.  The 
diagnoses were chronic right lower extremity venous 
insufficiency; status post phlebitis; and, tortuous saphenous 
varicosities from the thigh to mid-calf.

Also in October 1998, the veteran underwent VA examination of 
his lower extremity joints.  He complained of difficulty with 
knee locking, fatigability and pain upon movement.  The 
examiner noted visible right-sided quadriceps atrophy and an 
antalgic gait on the right side.  There was evidence of pain 
over the medial joint line and severe pain with balance 
maneuver.  The veteran demonstrated right knee motion from 
zero to 100 degrees.  There was left-sided knee tenderness 
and left knee motion from zero to 110 degrees.  There was no 
effusion bilaterally.  The cruciate ligaments were intact 
bilaterally.  The examiner noted right lateral and medial 
instability but no left-sided medial or lateral instability.  
X-rays showed bilateral knee arthritis.  

In July 1999, the veteran wrote his congressman and set out a 
chronologic history of his bilateral lower extremity 
problems.  The veteran related initial knee injuries due to 
repeated deep knee bends.  He stated that thereafter he 
experienced pain, and popping and grinding noises in his 
right knee, along with episodes of swelling and discomfort.  
He recounted two surgeries, to include the patellectomy, 
performed on his right knee.  The veteran presented argument 
with respect to the procedures leading up to his discharge 
and disability status as determined by the military.  He also 
presented argument as to his lower extremities interfering 
with his post-service employment, in particular with his 
employment as a locksmith.  He indicated that he was unable 
to sit or stand for long periods and not able to squat or 
kneel at all.  

Analysis

Residuals of injury to the right knee with patellectomy and 
ligamentous relaxation

The veteran is currently in receipt of a 30 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
based on instability of his right knee.  Such represents the 
maximum percentage rating under Diagnostic Code 5257.  
Moreover, such percentage evaluation is in excess of the 
maximum available under 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999), pertaining to frequent locking, pain and 
effusion of the knee due to impairment of the semilunar 
cartilage, or 38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999), 
pertaining to symptomatic removal of the semilunar cartilage.  
Thus, an increased schedular rating is not warranted for 
instability of the veteran's right knee subsequent to 
patellectomy.  The veteran's limitation of motion and 
degenerative symptomatology are separately evaluated below.

Degenerative joint disease of the right knee with limitation 
of motion

VAOPGCPREC 23-97 allows for assignment of a separate 
evaluation for arthritis where a veteran, as in this case, is 
evaluated under Diagnostic Code 5257 and manifests a 
limitation of knee motion warranting assignment of at least a 
zero percent evaluation under Diagnostic Codes 5260, 5261.  
The veteran has not, during the pendency of this appeal, 
demonstrated right knee flexion limited to at least 
60 degrees or right knee extension limited to at least five 
degrees to warrant assignment of even a noncompensable 
evaluation under Diagnostic Codes 5260, 5261.  He has, 
however, demonstrated pain with motion and a range of right 
knee motion less than the defined normal.  See 38 C.F.R. 
§ 4.71, Plate II (1999).  The RO has awarded him a separate 
10 percent evaluation for right knee arthritis, apparently 
based on such considerations.  No higher evaluation is 
provided for under Diagnostic Code 5003 for arthritis of a 
knee joint.

With respect to the veteran's right knee, the Board has also 
considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1999), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the competent 
evidence reflects no symptomatic right knee scarring 
resulting in distinct disability, see 38 C.F.R. § 4.118 
(1999); Esteban, supra; nor does the evidence reflect 
manifestations of additional disability warranting 
consideration of diagnostic codes pertinent to nerve or 
muscle impairment, see 38 C.F.R. §§ 4.73, 4.124a (1999).  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation.

Varicose veins with a history of phlebitis of the right leg

In light of the regulatory changes during the appeal period, 
the Board will evaluate the veteran's right leg residuals of 
thrombophlebitis under both the current and former versions 
of the regulations, and apply the most favorable result.

The veteran is currently in receipt of a 20 percent 
evaluation under Diagnostic Code 7120, reflecting a 
moderately severe degree of impairment due to saphenous 
varicosities with persistent edema and pain, incompletely 
relieved by elevation of the extremity.  

The evidence most probative of the severity or the veteran's 
right lower extremity varicose veins is the VA examination 
reports dated in 1997 and 1998.  Those reports are consistent 
in noting no marked distortion, sacculation or ulceration of 
the right lower extremity and no involvement of the deep 
circulation.  Here the Board notes that records dated in the 
late 1980s do document stasis pigmentation and excoriation of 
the veteran's right lower extremity.  However, medical 
evidence since that time is absent note of stasis 
pigmentation or eczema so as to meet the criteria for 
persistent stasis pigmentation or eczema that would warrant 
assignment of a 40 percent evaluation.  In short, the 
competent evidence of record does not demonstrate more than 
moderately severe disability from varicose veins under either 
the criteria in effect prior or subsequent to July 12, 1998.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997, 1999).  

Rather, the evidence is consistent in showing complaints of 
pain and edema of the right lower extremity, with evidence of 
saphenous varicosities, but without involvement of the deep 
circulation, and without persistent stasis dermatitis or any 
evidence of ulceration.  The results of examination in 1997 
and 1998 are also similar to the veteran's own report of 
symptomatology throughout the appeal period, and similar to 
findings noted in other medical evidence of record.

Further, the veteran has consistently reported that his 
symptoms are relieved to some extent by rest.  Such findings 
are most closely reflected in the 20 percent evaluation and 
do not reflect manifestations such as are contemplated in the 
40 percent evaluation under the old or new criteria.  As such 
an increased evaluation is not warranted under the Schedule.

Chondromalacia of the left knee with traumatic arthritis

Similar to the discussion of the right knee above, the 
veteran has not, during the pendency of this appeal, 
demonstrated left knee flexion limited to at least 60 degrees 
or left knee extension limited to at least five degrees to 
warrant assignment of even a noncompensable evaluation under 
Diagnostic Codes 5260, 5261.  To the extent that the record 
contains x-ray evidence of left knee arthritis, complaints of 
pain and other symptomatology, and objective evidence of a 
range of left knee motion less than the defined normal, see 
38 C.F.R. § 4.71, Plate II, such factors are contemplated in 
the assigned 10 percent evaluation for arthritis.  No higher 
evaluation is provided for under Diagnostic Codes 5003, 5010 
for arthritis of a knee joint.  

Again, the Board has considered the potential application of 
other various provisions of the Schedule as required by 
Schafrath, supra.  However, the veteran has not objectively 
demonstrated additional and distinct left knee symptomatology 
so as to warrant evaluation under alternate diagnostic codes 
pertinent to impairment of the muscles, nerves or joints 
within the Schedule.  Specifically, the Board notes that the 
July 1997 and October 1998 VA examinations revealed no left 
knee ligamentous laxity or instability and the veteran did 
not complain of such so as to warrant assignment of a 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The veteran has no left knee scarring, nor 
evidence of muscle or nerve impairment attributable to his 
service-connected disability.  The Board finds thus no basis 
upon which to assign a higher disability evaluation for left 
knee arthritis with chondromalacia.  

Other Matters

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.

Moreover, the Court has not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the February 1998 supplemental statement of the 
case.  Accordingly consideration of this question by the 
Board does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The record shows that the disabilities at issue in this case 
have not required any period of hospitalization in recent 
years.  Thus he would not be entitled to consideration of an 
extra-schedular evaluation on the basis of the need for 
frequent hospitalization.  He is currently unemployed, and is 
being compensated by a TDIU.  He has not contended, nor is 
there evidence, that the individual service connected 
disabilities otherwise cause marked interference with 
employment so as to warrant extraschedular evaluations.


ORDER

An evaluation in excess of 30 percent for residuals of injury 
to the right knee with patellectomy and ligamentous 
relaxation is denied.

An evaluation in excess of 10 percent for service-connected 
degenerative joint disease of the right knee with limitation 
of motion is denied.

An evaluation in excess of 20 percent for varicose veins with 
a history of phlebitis of the right leg is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the left knee with traumatic arthritis is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

